Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 second paragraph, (pre-AIA ), as being indefinite for failing to particularly point out and distinctly 
Regarding claims 1 and 5,  the meaning of “the first microservice is selected no longer from other services” is unclear.  

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, (pre-AIA ) as failing to contain a written description of the invention in clear, concise, and exact terms.  The claims contain subject matter that was not described in the original specification in such a way as to reasonably convey to one of ordinary skill in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  More specifically, claims 1 and 5 have been amended to recite “the service update analysis processing unit evaluates other services than the first microservice . . . .”  To the contrary, the Specification (¶ 59) discloses that the service update analysis processing unit 131 evaluates other services (for example, SV_B) than the evaluated service . . . .”  

Response to Arguments
The arguments have been fully considered.  The “applicant believes the 35 U.S.C. §112 rejections as to pending claims 1-3 and 5-7 are overcome.”  (Resp. 7.)  The Examiner disagrees for the aforementioned reasons.



Interview
In the interest of expedited prosecution, the Examiner recommends conducting an interview before filing a response to the present Office action.  He believes such an interview would help foster a mutual understanding of the respective positions of the parties, and assist in the identification of allowable subject matter or issues for appeal.  If the applicant agrees that an interview would be beneficial, please contact the Examiner to schedule one.

Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, Rai teaches a first test may be executed by using the one or more API calls in the test definition within a software environment. The first test is run on the software environment prior to upgrading the environment. Subsequent to upgrading the environment, a second test is executed by using the one or more API calls within the upgraded software environment.  A software upgrade report is generated based on a comparison of test results from the first and second tests.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448